Citation Nr: 1220474	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-49 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for Dupuytren's contracture of the right hand, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for Dupuytren's contracture of the left hand, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1960 to June 1969.  He also had service in the National Guard from June 1979 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The March 2009 rating decision denied the appellant's claims for entitlement to service connection for Dupuytren's contracture of the right and left hands and entitlement to TDIU.  The October 2009 rating decision denied the appellant's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

The Board notes that the appellant's claim for an increased evaluation for service-connected diabetes mellitus, type II, was received in August 2009, within one year of a January 2009 rating decision, which granted an earlier effective date for service connection for diabetes mellitus, type II and continued an evaluation of 20 percent.  As the appellant's representative requested an increased rating for diabetes mellitus, but did not express disagreement with the January 2009 rating decision, the Board has not construed the claim as a notice of disagreement with the January 2009 rating decision.  The Board also notes that the appellant filed a timely substantive appeal on the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, in April 2010.  Thus, the issue is before the Board.

In August 2011, the Board received evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The appellant did not waive RO consideration of the evidence.  However, the evidence was duplicative of evidence already of record.  Additionally, the appellant's claim is being remanded.  Thus, there is no prejudice to the appellant.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the appellant's claims.  In a January 2008 statement, the appellant stated that he had recently been given a disability rating by the Social Security Administration.  However, the appellant's Social Security Administration records have not been associated with the claims file.  The appellant did not specify why he received a disability rating from Social Security Administration.  Thus, the records are potentially relevant to all of the appellant's claims, particularly his claim for TDIU.

The appellant contends that his diabetes mellitus has aggravated his Dupuytren's contracture of both hands.  The appellant was evaluated at a VA examination in November 2008.  The November 2008 VA examiner opined that although there was an association of increased occurrence of Dupuytren's Contractures in diabetes, there was no evidence of a cause and effect relationship.  The VA examiner stated that the best evidence so far indicated that the cause was a  T-cell autoimmune disorder.  Therefore, the VA examiner could not attribute his Dupuytren's contractures to diabetes without resorting to mere speculation.  The VA examiner did not opine as to whether the appellant's Dupuytren's contracture was aggravated by his service-connected diabetes mellitus.  Thus, the VA examination is not adequate.

In a private treatment record, M.R., M.D., stated that he felt with a fair amount of conviction that a lot of the appellant's disabilities were contributed to by his diabetes.  Dr. M.R. noted that the appellant had significant bilateral Dupuytren's contracture, status post surgery on both hands, primarily affecting the right hand small finger.  Dr. M.R.'s statement indicates that the appellant's service-connected diabetes mellitus contributed to his Dupuytren's contracture.  However, Dr. M.R. did not provide a rationale for his opinion.  

As the appellant has diagnoses of Dupuytren's contracture in both hands, the letter from Dr. M.R. indicates that the Dupuytren's contracture may be related to his diabetes mellitus, and the November 2008 VA examination is not adequate, the Board finds that a new VA examination is necessary to determine whether the appellant's Dupuytren's contracture is related to his service-connected diabetes mellitus.

The appellant's diabetes mellitus, type II, was most recently evaluated at a VA examination in September 2009.  In an April 2010 substantive appeal, the appellant stated that his physician regulated his activity.  A July 2009 letter from B.F., D.P.M., indicates that the appellant had restrictions related to his feet based on his diagnoses of diabetes and diabetic neuropathy.  The September 2009 VA examiner did not address the July 2009 letter.  As the evidence indicates that the appellant may have regulation of activities due to his diabetes mellitus and it has been more than two years since the appellant's VA examination, another VA examination would be useful to address the current level of severity of the appellant's service-connected diabetes mellitus, type II. 

Finally, a May 2010 VA treatment record indicates that the appellant reported having floaters in his eyes.  A May 2010 VA treatment record reflects that the appellant was due for his annual diabetic eye examination.  The VA physician noted that he had placed a fee basis request for the diabetic eye examination.  It does not appear that the diabetic eye examination has been associated with the claims file.  The record is relevant to the appellant's claim for an increased rating for diabetes mellitus.  Thus, the appellant's most recent VA treatment records, including the VA fee-basis diabetic eye examination, must be obtained.  In addition, the VA treatment records in the file only date to May 2010. Consequently, the Board requests the appellant's complete VA treatment records from May 2010 to present.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's Social Security Administration records.  If no records are available, the claims file must indicate this fact.

2.  Obtain the appellant's VA treatment records from May 2010 to present, including the diabetic eye examination referenced in the May 2010 VA treatment record.  If no records are available, the claims file must indicate this fact.

3.  After any records received have been associated with the claims file, schedule the appellant for a VA examination.  The VA examiner should be requested to provide opinions on the following:

* Whether the appellant's Dupuytren's contracture of the right and left hands was at least as likely as not caused by a service-connected disability, to include diabetes mellitus, type II.

* Whether the appellant's Dupuytren's contracture of right and left hands was at least as likely as not chronically aggravated by a service-connected disability, to include diabetes mellitus, type II, or whether any increase in disability is due to the natural progress of the disease.

If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.

* Whether the appellant's Dupuytren's contracture of both hands is at least as likely as not etiologically related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After any records received have been associated with the claims file, schedule the appellant for a VA examination to determine the nature and current level of severity of the appellant's service-connected diabetes mellitus, type II.   

The claims file must be made available to the examiner.  The VA examiner should address whether the appellant has any regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus, type II.  

In addition, the VA examiner should express an opinion as to the impact of the service-connected diabetes mellitus on the appellant's ability to obtain and maintain substantially gainful employment.  

A complete rationale for all opinions expressed must be provided.

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for Dupuytren's contracture of the right and left hand, to include as secondary to diabetes mellitus, type II, entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


